Exhibit 10.54

 

 

(MEDTRONIC LOGO) [medtronic2.jpg]

Medtronic, Inc.
710 Medtronic Parkway
Minneapolis, MN 55432-5604 USA
www.medtronic.com

 

 

 

tel 763.505.3032

 

fax 763.505.0220

William A. Hawkins
Chairman and Chief Executive Officer

July 27, 2009

D. Cameron Findlay
656 Sheridan Road
Winnetka, IL 60093

Dear Cam:

It is with great pleasure that I confirm our revised offer to you to become a
member of Medtronic’s senior management team. Based upon the discussions and
agreements that have been reached, the following are the terms of our offer of
employment to you:

 

 

1.

Title

 

 

 

Senior Vice-President, General Counsel and Corporate Secretary, Medtronic, Inc.

 

 

 

In this role, you will serve as a member of the Medtronic Executive Committee,
reporting to me.

 

 

2.

Employment Location

 

 

 

Your assignment with Medtronic will be located at our World headquarters in
Minneapolis, Minnesota. Until the summer of 2010 you will either commute between
Chicago and Minneapolis or office from our Chicago sales office.

 

 

3.

Employment Date

 

 

 

Your employment with Medtronic will commence August 24, 2009

 

 

4.

Base Salary

 

 

 

Your base salary will be $575,000 per year (less applicable withholdings and
deductions) commencing upon employment and paid in accordance with Medtronic’s
standard payroll practices.

 

 

5.

Medtronic Incentive Plan (“MIP”)

 

 

 

You will be eligible to participate in the FY2010 Medtronic Incentive Plan
(“MIP”), pro rata from your start date, with a target payout of 75% of eligible
earnings. The performance period for the plan commenced on April 25, 2009 and
ends on April 30, 2010. In the future, you will remain eligible to participate
in MIP subject to the terms and conditions of those plans.


--------------------------------------------------------------------------------



D. Cameron Findlay
Page 2
July 27, 2009

 

 

6.

Long-Term Performance Plan (“LTPP”)

 

 

 

You will be eligible to participate in the 2010 - 2012 phase of the three-year
Long-Term Performance Plan (“LTPP”) with a target award of $400,000 pro-rata
from your start date (subject to the terms and conditions of the LTPP). This
phase commenced on April 25, 2009 and ends April 27, 2012. The actual payout is
based on financial performance as measured by three-year cumulative diluted EPS,
three-year average Return on Invested Capital, and three-year average revenue
growth as specified in the Plan document. You will also be eligible to
participate in subsequent 3-year phases that commence in succeeding fiscal
years, to the extent such plans are implemented and subject to the terms and
conditions of the LTPP plan document.

 

 

7.

Nonqualified Stock Option Grant

 

 

 

You will be eligible for annual stock option awards currently granted on the
first business day of the second quarter of each fiscal year beginning in fiscal
year 2011. The current target grant (aggregate exercise price) is approximately
$1,600,000 and vests 25% per year beginning one year after the date of grant.
All terms and conditions of any stock option awards will be described in the
then-current form of stock option agreement.

 

 

8.

Performance-Based Restricted Stock Unit Grant

 

 

 

You will be eligible for annual grants of performance-based restricted stock
units currently granted on the first business day of the second quarter of each
fiscal year beginning in fiscal year 2011. The current grant target is $400,000
and vests 100% on the third anniversary of the date of grant provided that the
minimum company performance threshold is met as specified in the agreement. All
terms and conditions of any restricted stock unit awards will be described in
the then-current form of restricted stock unit agreement.

 

 

9.

Special Stock Option Grant

 

 

 

To provide you with significant opportunity to share in the future success of
the Company, you will be granted a one-time, non-qualified stock option award
with an aggregate exercise price of approximately $1,600,000. This award will
vest 25% per year beginning one year after the date of grant. The option award
will be granted on the business first day of the fiscal quarter following your
date of employment and subject to approval by the Compensation Committee of the
Board of Directors. All terms and conditions of any restricted stock awards will
be described in the then current form of stock option agreement.


--------------------------------------------------------------------------------




 

 

D. Cameron Findlay
Page 3
July 28, 2009 

(IMAGE) [a122599008_v2.jpg]


 

 

10.

Special Restricted Stock Unit Grant

 

 

 

As a further inducement to join Medtronic, you will be granted a one-time
restricted stock unit award of $750,000. This award will vest 100% on the fourth
anniversary of the date of grant. The award will be granted on the first
business day of the fiscal quarter following your date of employment and subject
to approval by the Compensation Committee of the Board of Directors. All terms
and conditions of any restricted stock unit awards will be described in the
then-current form of restricted stock unit agreement.

 

 

11.

Two-Year Transition Bonus – Cash

 

 

 

To bridge you until the first payout of the LTPP in June 2012, you will be
granted a $800,000 cash bonus, payable in 2 installments; $400,000 after 12
months of employment and $400,000 after 24 months of employment. Payment of this
bonus requires the successful completion of objectives that you and I will
jointly define.

 

 

12.

Employee Benefits

 

 

 

You will be offered the same benefits as all other employees of Medtronic upon
meeting eligibility requirements as provided for in the Plan documents. In
addition, you will be eligible for 4 weeks of vacation.

 

 

13.

Business Allowance

 

 

 

In order to defray the cost of an automobile, tax preparation and financial
planning, or other related expenses, you will be provided with an annual
allowance of $24,000 (paid bi-weekly). In addition, you will be provided with a
periodic medical examination under the Company’s Executive Physical Examination
program.

 

 

14.

Relocation

 

 

 

Costs associated with your move to Minneapolis will be provided consistent with
Medtronic’s relocation program. Medtronic will seek to minimize or offset loss
on sale of personal residence or other major relocation expenses.

 

 

15.

Deferred Compensation Plan

 

 

 

You will be eligible to participate in the next phase of Medtronic’s Capital
Accumulation Plan (“CAP”), subject to the terms of the CAP, which will provide
for deferral of calendar 2010 compensation. Enrollment for the 2010 CAP will
occur in the fall of 2009.


--------------------------------------------------------------------------------



D. Cameron Findlay
Page 4
July 27, 2009

 

 

16.

Severance

 

 

 

In the event you are terminated without cause during FY10, Medtronic shall pay
you an amount (the “Severance Amount”) equal to 1.5 times your annual base
salary provided you sign Medtronic’s standard Separation Agreement and Release.

 

 

 

Beginning with FY11, in the event you are terminated without cause, Medtronic
shall pay you an amount (the “Severance Amount”) equal to 1.0 times your annual
base salary.

 

 

 

Notwithstanding the language in this Section 16, this language will not apply in
the event of a “change of control” of Medtronic. Under these circumstances, the
Employment Agreement referenced in Section 18, below, shall be controlling.

 

 

17.

Confidential Information

 

 

 

Following your acceptance of this offer of employment, you may be provided with
Confidential Information relating to Medtronic’s business that (a) derives
independent economic value from not being generally known or readily
ascertainable by proper means, by other persons who can obtain economic value
from its disclosure or use, and (b) which Medtronic has treated or designated as
secret, proprietary, or confidential.

 

 

 

By your acceptance of this offer, and for good and valuable consideration
provided by Medtronic, you agree to treat all Confidential Information entrusted
to you by Medtronic as a fiduciary and accept and undertake all of the
obligations of a fiduciary to maintain and protect Confidential Information for
the benefit of Medtronic. You further agree not to directly or indirectly use or
disclose any Confidential Information to or for the benefit of anyone other than
Medtronic, either before, during, or after employment, for as long as the
information retains the characteristics described in this Section 17.

 

 

18.

Employee Agreement

 

 

 

As a condition of this offer of employment with Medtronic and as a condition of
receiving the benefits identified herein, you must sign the standard Employee
Agreement and the Employment Agreement, which provides for compensation in the
event of certain changes in control. A copy of this these agreements are
attached for your review. You must sign and return the agreements no later than
your first day of employment with Medtronic.


--------------------------------------------------------------------------------



D. Cameron Findlay
Page 5
July 27, 2009

 

 

19.

Protection of Former Employer

 

 

 

With regard to any employment agreements you may have with current or past
employers, please be advised that Medtronic’s corporate policy prohibits an
employee’s use or disclosure of a former employer’s trade secrets and/or
confidential information. You are encouraged to discuss any questions about this
with us prior to your first day of employment.

 

 

20.

Eligibility Documents

 

 

 

Completion of background verification is a condition of your employment with
Medtronic. In addition, you must comply with the federal regulations regarding
completion of the U.S. Department of Homeland Security I-9 Employment
Eligibility Form. The regulations require that you bring original identification
documents as outlined on side two of the enclosed Employment Eligibility form.
This form must be completed and signed by you in the presence of a Medtronic
representative on your first day of employment. The Medtronic representative
will then review your documentation and complete section two of the form.
Failure to produce the required documentation within 72 hours (unless a
government authorized extension applies) will result in suspension of
employment, without continuation of pay, until these records are provided.

 

 

21.

Substance Abuse Testing

 

 

 

A condition of your employment at Medtronic is the successful completion of a
drug screening test. A screening will be arranged on your next visit to
Minneapolis if possible. If you do not take the test, our offer will be
rescinded. If you do not pass the test, you will receive a letter from our
medical review officer providing you with the opportunity to explain the
positive test result or to ask for a retest of the same sample at your expense.


--------------------------------------------------------------------------------



D. Cameron Findlay
Page 6
July 27, 2009

 

 

22.

Mandatory Ethics and Compliance Training

 

 

 

As a further condition of your employment with Medtronic, you will be required
to complete general ethics and compliance training, including a certification
related to our code of conduct within 30 days of your acceptance of this offer.
Please note that it is your responsibility to make sure that you complete this
training. If you fail to complete the training within 30 days, we will terminate
your employment with Medtronic.

Should you have any questions regarding the terms of this offer, please contact
Martha Goldberg Aronson, Scott Sherman or me. Also, after you have reviewed the
terms of this letter, please indicate your acceptance by signing one copy in the
space provided below and returning it to me in the provided envelope. Nothing in
this offer letter should be construed as guaranteeing employment with Medtronic
for any specific duration. We look forward to your early response.

We all believe that you can make a major contribution to Medtronic’s future. In
addition, I am sure that you will find Medtronic an extremely rewarding place to
continue your career. I look forward to welcoming you to Medtronic.

Best regards,

(-s- William A. Hawkins) [a122599003_v2.jpg]

William A. Hawkins

 

 

Encl.:

Medtronic Employee Agreement

 

Medtronic Employment Agreement

 

New Hire Employment Document Package


 

 

 

(-s- D. Cameron Findlay) [a122599004_v2.jpg]

 

        7/28/09

D. Cameron Findlay

 

Date


--------------------------------------------------------------------------------



(MEDTRONIC LOGO) [medtronic2.jpg]

August 4, 2009

D. Cameron Findlay
656 Sheridan Road
Winnetka, IL 60093

Dear Cam:

Welcome to Medtronic. We are excited to have you join us as Senior Vice
President and General Counsel in our challenging and rewarding work to alleviate
pain, restore health, and extend life.

The purpose of this letter is to amend your official start date from August 24,
2009 to Tuesday, August 4, 2009. We have agreed to advance your start date in
order to allow you to become adequately grounded in key matters. To that end,
Medtronic will provide you with certain confidential and proprietary business
information. As Medtronic’s General Counsel, you will provide legal advice as
requested or required. This information and any communication with Medtronic
attorneys around this information is and will remain privileged, consistent with
your role as Medtronic’s chief legal officer.

Please indicate your agreement to this amended start date by signing below.
Please return this letter to Martha Goldberg Aronson, Senior Vice President,
Chief Talent Officer, 710 Medtronic Parkway, LC400, Minneapolis, MN 55432, who
will provide an updated offer letter shortly.

Sincerely.

 

-s- William A. Hawkins [a122599005a_v2.jpg]

William A. Hawkins

Chairman and Chief Executive Officer

Agreed to this 4 day of August, 2009
by D. Cameron Findlay.

 

(-s- D. Cameron Findlay) [a122599006_v2.jpg]


--------------------------------------------------------------------------------